l¥53-/¥
                               ELECTRONIC RECORD




COA #      11-13-00218-CR                        OFFENSE:       38.04


           Eli Vernon III a/k/a Eli Mims
STYLE:     v. The State of Texas                 COUNTY:        Parker

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   43rd District Court


DATE: 09/25/14                   Publish: NO     TCCASE#:       CR13-0053




                        IN THE COURT OF CRIMINAL APPEALS



          Eli Vernon III a/k/a Eli Mims v.
STYLE:   The State of Texas                          cca#:       PD-1453-14
         PRO SE                       Petition       CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         fftt/frt      .                             JUDGE:

DATE:      0z/o / /2fi) T                            SIGNED:                          PC:

JUDGE:           ?.U U^jsOst                         PUBLISH:                         DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD